COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Jennifer Nicole Compton v. Tammy Pfannenstiel and Timothy Reed

Appellate case number:     01-13-00062-CV

Trial court case number: 05-FD-0608

Trial court:               County Court at Law No. 1 of Galveston County

        The trial court appointed Appellee Tammy Pfannenstiel as a joint managing conservator
of Jeremiah and Brendon Reed and awarded her the exclusive right to determine the location of
the children’s primary residence. The trial court, however, did not make findings of fact and
conclusions of law in connection with its decision. We therefore abate this appeal and remand
the case to the trial court so that the trial court may file findings of fact and conclusions of law in
connection with its decision. The findings of fact and conclusions of law shall be sent to this
Court no later than 21 days from the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the trial court’s
findings of fact and conclusions of law are filed with the Galveston County District Clerk’s
Office and included in a supplemental clerk’s record filed with the Clerk of this Court.
        The Clerk of this Court is directed to send a copy of this order to the parties and to the
trial court.
       It is so ORDERED.


Judge’s signature: /s/ Jane Bland
                    Acting individually       Acting for the Court


Date: October 8, 2013